Title: To Thomas Jefferson from Armand Duplantier, 12 June 1808
From: Duplantier, Armand
To: Jefferson, Thomas


                  
                     Monsieur Le president 
                     
                     Nelle. orléan le 12. juin 1808.
                  
                  J ai recu Le billet que vous m’aves fait l’honneur de m’écrire en m’envoyant une Lettre du géneral La fayette, et je m’empresse de vous donner en reponse Les informations que vous me demandez.
                  depuis que Les warrants Livres en faveur du gl La fayette me sont parvenus, jai fait tous mes éfforts pour trouver à Les Colloquer avantageusement. Cela étoit d’autant moins facile que toutes Les terres de quelque valeur sont occupées jusqu’à une grande distance de ce territoire; et ce n’est qu’apres beaucoup de recherches, que jai fixé mon choix. J’en ai enfin fait placer dix mille acres audessus de La pte Coupée sur Le mississipi, et j’espere qu’a huit Cents arpens pres, qui seront peut être contestés avec titres suffisant, je réussiris sous peu de jours à faire mettre Le genl La fayette en possession du reste.
                  J ai aussi pris Les mesures de faire Colloquer cinq cens acres derrier La Nvelle. orléan mais je doute que Cette Colloquation puisse s’éffectuer, parceque Le dont fait à cette ville par Le congres, emporte apeupres tout ce qu’il y avoit d’habitable dans cette partie, Le reste ne consistant qu’en des terres tres basses et tres marecageuses. je crois mesme qui si une certaine reclamation de Mr. J. Bte. macarty, habitant voisin de La ville est déclaré valide, il ne restera pas de quoi placer Cinq Cens acres au millieu de ces marécages, de cette maniere, Les intentions bien faisante du gouvernement general en faveur du gl. La fayette, seront en grande partie déçues a moins que Le gouvernement et vous surtout, Mr. Le président, qui vous interessez avec tant de bonté aux affaires du genl. La fayette, ne cherchiez à Le dédomager de quelques autre maniere de La frustration de ses esperances.
                  J ai appris récemment que Le congres n’avoit pas jugé a propos de renouveller Le don qu’il avoit fait à La Nvelle. orléan, et dont elle n’a pas su profiter avant L’expiration du terme qui lui avoit été prescrit par La Loi. je Concois que d’apres cela Les choses restent dans Leur premier état, et que je pourrois à La rigueur demander une collocation dans Cet endroit pour Le gl. La fayette, mais je ne voudrois pas m’exposer à faire une démarche qui pût déplaire au gouvernement, et à vous en particulier, je me bornerai donc à vous prier d’user de votre influence pour faire accorder au general La fayette quelque portion de Cette Commune que La ville de La nouvelle orléan a négligé d’accepter, ou à defaut de Cela, dix a douze terreins (Lots) que les états unis possedent dans L’enceinte de La ville, et sur Lesquels il n’y a aucune espece d’édifice. je pourrois Le choisir, conjointement avec Le gouverneur, parmis Ceux qui sont Le moins utiles au gouvernement. une pareille faveur dédomageroit Le general La fayette de La perte des esperances que Le gouvernement lui mesme avoit bien voulu L’autorriser à conçevoir, et rempliroit Les vues bienfaisantes que vous avez à son égard.
                  Sans ce nouveau bienfait de votre part, je doute que tout mon Zèle puisse assurer au genl. La fayette Les moyens de payer ses dêttes, Les terres que jai fait colloquer sont, sans Contredit, Les meilleures et Les mieux situés qu’il fut possible de trouver dans Le territoire parmi Les terres vacantes. Cependant je ne Crois pas qu’en Les vendant, mesme à de Long termes, on en puisse tirer plus de cinq a six piastres L’acre; de sorte qu’en supposant que je puisse faire placer aussi avantageusement Les 2000 acres qui restent, Le produit de toutes Ces terres ne suffiroit pas au genl. Lafayette pour se Liquider.
                  Pardonnez, Mr. Le president, si j’entre avec vous dans tous ces détails. Vos bontés pour Le gl. La fayette m’autorisent à vous instruire de Ces particularites, afin que vous n’ignories pas que vos intentions bien faisantes envers lui ne peuvent être entierement remplies dans L’état actuel des choses; et qu’une faveur de plus peut Lui procurer Le bien être que La generosité du gouvernement parait déterminer à Lui procurer.
                  L’omission d’une Légere formalité de La part du deputé arpenteur m’a mis dans La nécessité de Lui renvoyer, il y a quelques jours, Les plans des dix Collocations faites audessus de La pte. Coupée, cela m’empêche de vous envoyer par cette occasion Les warrants de ces Locations, jaurai L’honneur de Les adresser a Mr Madison par Le prochain Courier. 
                  J ai L’honneur d’être avec Le plus grand respect, et La plus haute Consideration Monsieur Votre tres humble et tres obeissant Servtr.
                  
                     Duplantier 
                     
                  
               